      Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOHN VIGIL,

               Plaintiff,

       v.                                                            Civ. No. 18-829 SCY/JFR

FRANCES TWEED et al.,

               Defendants.

                            MEMORANDUM OPINION AND ORDER
                              DENYING RULE 54(b) MOTION1

       The Court has issued two interlocutory Memorandum Opinion and Orders in this case.

The first opinion issued on June 7, 2019 and dismissed Plaintiff’s claims in the First Amended

Complaint against Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, Joe Chavez

and the New Mexico Department of Health (the “State Defendants”), with leave to replead those

claims. Doc. 30. After Plaintiff filed his Second Amended Complaint, the second Memorandum

Opinion issued on June 16, 2020 and dismissed a number of claims against the State Defendants

(but not all), and declined to dismiss the claims against Defendants Sean Armijo, Antoine

Whitfield, Anthony Madrid, and the Board of County Commissioners of San Miguel County (the

“County Defendants”). Doc. 66.

       Plaintiff now moves for entry of partial final judgment under Federal Rule of Civil

Procedure 54, to allow Plaintiff to appeal the dismissal of the claims against the State

Defendants. See Doc. 74 at 5 (“Plaintiff does not intend to appeal the portion of the Court’s

Memorandum Opinion and Order that related to the County Defendants.”). If the Rule 54(b)

1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 15, 21, & 22.
      Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 2 of 10



request is granted, Plaintiff requests that the Court also stay its proceedings pending resolution of

the appeal. Doc. 74 at 3-4.

        About an hour after filing the Rule 54(b) motion, Plaintiff filed a Notice of Appeal. Doc.

75. The Tenth Circuit has granted Plaintiff an extension of time through August 31, 2020 to pay

the filing fee and file a docketing statement. See Order, Vigil v. Tweed, No. 20-2100 (10th Cir.

July 31, 2020). In his reply brief, Plaintiff therefore requests this Court issue a decision on his

motion prior to August 31. Doc. 80 at 3-4.

        Although the filing of a Notice of Appeal normally divests a district court of jurisdiction,

the Court finds it retains jurisdiction at least for the purpose of ruling on the present motion. See

Kersh v. Gen. Council of the Assemblies of God, 804 F.2d 804 F.2d 546, 547 n.1 (9th Cir. 1986)

(district court retains jurisdiction to issue a Rule 54(b) certification after a notice of appeal is

filed); Gabarick v. Laurin Mar. (Am.), Inc., 650 F.3d 545, 551 (5th Cir. 2011) (“Although the

filing of a notice of appeal ordinarily divests the district court of jurisdiction over those aspects

of the case involved in the appeal, the district court retains jurisdiction to enter a Rule 54(b)

certification.” (citations omitted)).

        In the Tenth Circuit, “if the appellant obtains a 54(b) certification after the notice of

appeal was filed, we will deem the notice of appeal to ripen as of the date of certification and

will accept the jurisdiction pursuant to the savings provision of Fed. R. App. P. 4(a)(2).” Lewis v.

B.F. Goodrich Co., 850 F.2d 641, 645 (10th Cir. 1988). If, however, no certification has been

obtained, “the case will be dismissed summarily for lack of appellate jurisdiction.” Id. at 646.

Logically, when a district court denies a plaintiff’s Rule 54(b) motion, it will not enter a partial

final judgment and the Tenth Circuit may summarily dismiss the appeal. In such a situation, the

district court will reacquire jurisdiction over the case.




                                                   2
      Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 3 of 10



         A.      Legal Standard

         Because both Memorandum Opinions adjudicated less than all claims against less than all

the parties, the orders were interlocutory and not immediately appealable. Rule 54(b), however,

provides that “the court may direct entry of a final judgment as to one or more, but fewer than

all, claims or parties only if the court expressly determines that there is no just reason for delay.”

Fed. R. Civ. P. 54(b). “Rule 54(b) entries are not to be made routinely.” Oklahoma Tpk. Auth. v.

Bruner, 259 F.3d 1236, 1242 (10th Cir. 2001) (internal quotation marks omitted). “[A]

certification under Rule 54(b) is only appropriate when a district court adheres strictly to the

rule’s requirement that a court make two express determinations.” Id.

         “First, the district court must determine that the order it is certifying is a final order.” Id.

This determination “is subject to de novo review because it is a question of law.” Id. “To be

considered ‘final,’” an order must be ‘an ultimate disposition of an individual claim entered in

the course of a multiple claims action.’” Id. (quoting Curtiss-Wright Corp. v. Gen. Elec. Co., 446

U.S. 1, 7 (1980)). “[A] ‘claim’ is generally understood to include all factually or legally

connected elements of a case.” Id. “Thus, a judgment is not final for the purposes of Rule 54(b)

unless the claims resolved are distinct and separable from the claims left unresolved.” Id. at

1243. “To determine whether separate appeals will be redundant, courts consider whether the

allegedly separate claims turn on the same factual questions, whether they involve common legal

issues, and whether separate recovery is possible.” Jordan v. Pugh, 425 F.3d 820, 827 (10th Cir.

2005).

         “Second, the district court must determine that there is no just reason to delay review of

the final order until it has conclusively ruled on all claims presented by the parties to the case.”

Id. at 1242. This determination “is reviewed only for abuse of discretion.” Id. “In making these

determinations, the district court should act as a ‘dispatcher’ weighing Rule 54(b)’s policy of


                                                     3
      Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 4 of 10



preventing piecemeal appeals against the inequities that could result from delaying an appeal.”

Stockman’s Water Co., LLC v. Vaca Partners, L.P., 425 F.3d 1263, 1265 (10th Cir. 2005).

“[T]he task of weighing and balancing the contending factors is peculiarly one for the trial judge,

who can explore all the facets of a case.” Curtiss-Wright Corp., 446 U.S. at 12.

       B.      The Orders Were Not Final.

       The claims Plaintiff wishes to appeal are not “distinct and separable from the claims left

unresolved.” Cf. Oklahoma Tpk. Auth., 259 F.3d at 1242.

       There are three general categories of resolved claims against the State Defendants:

       (1) The Court granted qualified immunity to the State Defendants on Plaintiff’s Fourth

Amendment claims in the First Amended Complaint that the workplace search of his desk and

lockers was unreasonable under O’Connor v. Ortega, 480 U.S. 709, 725-26 (1987) (plurality

op.). See Doc. 30 at 8-19.

       (2) The Court dismissed Plaintiff’s claims in the Second Amended Complaint that the

State Defendants fabricated evidence against him, because the Court found that the new claims

did not “relate back” to the date of the filing of the First Amended Complaint. The statute of

limitations therefore barred these claims. Doc. 66 at 7-12. Based on this reasoning, the Court

dismissed Plaintiff’s malicious prosecution claim, and noted that the unlawful search claims

were in the same posture as they were on June 7, 2019. Id. at 12. The Court dismissed these

claims for the same reasons as stated in the first Memorandum Opinion. Id.

       (3) The Court dismissed the state-law claims against the State Defendants on the basis of

sovereign immunity and because Plaintiff failed to plead facts that would fit within a waiver of

that immunity. Doc. 66 at 15-17. The relevant waiver of sovereign immunity requires a showing

of operational-level negligence, and the Court found that Plaintiff asserted only intentional




                                                 4
      Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 5 of 10



conduct in the Second Amended Complaint (namely, fabricating a letter as cover to perform an

illegal search). Id. at 17.

        In comparison, there is one unresolved claim against the State Defendants and one

general category of unresolved claims against the County Defendants:

        (1) The Court denied the State Defendant’s motion for qualified immunity on the First

Amendment claim as repleaded in the Second Amended Complaint. Doc. 66 at 12-15. The Court

found that Plaintiff sufficiently alleged he was speaking on a matter of public concern and that he

made his comments to each of the State Defendants. Id.

        (2) The Court denied the County Defendants’ motion to dismiss the illegal search,

malicious prosecution, and state-law claims in the Second Amended Complaint. Id. at 18-29. The

Court summarized Plaintiff’s claims against the County Defendants as follows: Undersheriff

Anthony Madrid conducted a warrantless search on June 19, 2012; Undersheriff Madrid and

Deputy Antoine Whitfield then used the fruits of that allegedly illegal search to obtain a second

search warrant on June 26, 2015 and executed it the same day; Deputy Sean Armijo and

Undersheriff Madrid did not conduct the minimal investigation needed to discover that the

anonymous note was fabricated; and Deputy Armijo and Undersheriff Madrid pressed charges

against Plaintiff for possessing Hydrocodone even though they knew that Hydrocodone had been

lawfully prescribed to him. Doc. 66 at 19-20. Notably, the County Defendants chose not to assert

the defense of qualified immunity as part of their motion to dismiss.

        The resolved claims are factually and legally intertwined with the unresolved claims.

“One set of facts producing one injury creates one claim for relief, no matter how many laws the

deeds violate.” N.A.A.C.P. v. Am. Family Mut. Ins. Co., 978 F.2d 287, 292 (7th Cir. 1992).

Presenting “alternative theories for recovery” based on “the same nucleus of facts” does not




                                                5
      Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 6 of 10



transform one claim into two separate claims. Jordan, 425 F.3d at 827-29; accord Baca Land &

Cattle Co. v. New Mexico Timber, Inc., 384 F.2d 701, 702 (10th Cir. 1967) (multiple counts

setting forth “a different legal theory,” each “based on the same transactions,” do not present

multiple claims); Old Republic Ins. Co. v. Durango Air Serv., Inc., 283 F.3d 1222, 1225 (10th

Cir. 2002) (“claims were based on identical facts” are not separable or distinct). In order to be

eligible for certification, claims based on “a common factual predicate” must be “fully

separable.” McKibben v. Chubb, 840 F.2d 1525, 1529 (10th Cir. 1988).

       The State Defendants’ conduct is not “fully separable” from the County Defendants’

conduct. For one thing, Plaintiff’s own Second Amended Complaint expressly links the two sets

of claims. For example, Plaintiff alleges that “[w]hen Deputy Armijo sought a search warrant for

the desk, he was fully aware of the [State Defendants’] search and chose to use information

obtained from it.” Doc. 38 at ¶ 47. “Deputy Armijo did not conduct the minimal investigation

needed to discover that the note was fabricated [by the State Defendants].” Id. ¶ 48. “When

Undersheriff Madrid responded to NMBHI on June 19, 2015, he too was aware that [the State

Defendants] had conducted repeated warrantless searches of Plaintiff’s belongings. Undersheriff

Madrid expressly admitted that he was able to view Plaintiff’s locker in Mesa Cottage only

because [the State Defendants] had forcibly removed Plaintiff’s personal lock.” Id. ¶ 49.

“Undersheriff Madrid did not conduct the minimal investigation needed to discover that the note

was fabricated [by the State Defendants].” Id. ¶ 50.

       The Court’s conclusion as to the lawfulness of the State Defendants’ conduct thus affects

the lawfulness of the County Defendants’ conduct. Although a different legal standard applies to

the different searches—and the Court expressly declined to find that “Plaintiff’s claims against

the sheriff’s deputies are wholly premised on the supposed illegality of the [State Defendants’]




                                                 6
      Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 7 of 10



searches” (Doc. 66 at 26; emphasis added)—these claims are clearly neither distinct nor

separable.

       A quick hypothetical will suffice to illustrate this point. As the case currently stands, the

State Defendants are not required to litigate the question of whether they fabricated the

anonymous notes. The County Defendants, however, may be obliged to litigate Plaintiff’s claim

that they failed to investigate whether the notes were reliable and/or fabricated.2 Doc. 66 at 10

n.4. Thus, the question of whether the notes were in fact fabricated could be relevant to the case

as it proceeds in district court. If the Tenth Circuit—in parallel with district court proceedings—

were to disagree with this Court and find that the State Defendants are not entitled to a statute-of-

limitations defense, the State Defendants could return to district court only to find themselves in

the middle of litigation—conducted by the two other parties who do not represent their

interests—on whether the State Defendants fabricated the anonymous notes. Such a result would

be inefficient, and moreover, unfair.

       Furthermore, as the State Defendants point out, the unresolved First Amendment claim

against them is not separable from the resolved illegal-search and state-law claims. Although the

First Amendment claim presents distinct issues of law, it is factually intertwined with the illegal-

search and state-law claims because the searches and prosecution Plaintiff alleges were illegal

also form the conduct Plaintiff alleges was done in retaliation for his exercise of free speech.

Doc. 38 ¶¶ 126-27, 130, 138. Thus, although the First Amendment, Fourth Amendment, and

state-law claims present distinct legal questions, those legal questions arise from “the same

nucleus of facts” and so Jordan, 425 F.3d at 827-29, precludes the Court from granting

Plaintiff’s Rule 54(b) motion.

2
  To be clear, this is a hypothetical situation. The Court is not ruling on any potential defenses
the County Defendants might raise with respect to this claim.



                                                  7
      Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 8 of 10



        C.      The Facts Do Not Support A No-Just-Reason-For-Delay Finding.

        On the second prong of the Rule 54(b) test (that there be no just reason to delay entering

a final judgment) the Court balances the policy against piecemeal appeals with the hardships that

the lack of an immediate appeal would cause Plaintiff. Plaintiff has not shown that lack of an

immediate appeal will cause him undue hardship. True, having the Tenth Circuit resolve the

Court’s decisions on an interlocutory basis reduces the risk that there will be multiple trials

because the issues that might be appealed will be resolved before, rather than after, trial. But this

is true whenever a district court dismisses some, but not all, of a plaintiff’s claims. And, while

the risk of multiple trials would be reduced, this benefit would come at the expense of having

one very delayed trial that would come after issues were appealed on a piecemeal basis. The

Tenth Circuit precedent cited above makes clear that the interest in avoiding piecemeal appellate

litigation and a delayed trial on the merits outweighs the interest in reducing the risk of multiple

trials. Reducing the risk of multiple trials, then, is not in itself a sufficient reason to grant a Rule

54(b) motion.

        Plaintiff also argues that “reasonable minds may disagree” about the outcome of the legal

questions resolved in the June 2020 Memorandum Opinion. Doc. 74 at 2. Even if this were the

relevant standard—which it is not, as reasonable minds often disagree about the outcome of legal

issues—it appears that Plaintiff has misunderstood the basis for the Court’s ruling in this

Memorandum Opinion. Plaintiff states that “A core portion of the Court’s ruling was the

determination that in order to pursue a civil rights claim for the initial search of his desk, Plaintiff

was required to request a disfavored and discretionary request for interlocutory appeal.” Doc. 74

at 1. The Court interprets Plaintiff as referring to the issue of whether a criminal defendant in

New Mexico who unsuccessfully moves to suppress evidence allegedly discovered during an

illegal search must seek a discretionary state interlocutory appeal in order to preserve the right to


                                                    8
      Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 9 of 10



later pursue a civil claim based on the allegedly illegal search. Plaintiff apparently understands

the Court’s ruling to be that collateral estoppel applies because Plaintiff, as a state criminal

defendant, did not seek a state interlocutory appeal. If this is Plaintiff’s understanding, Plaintiff

misapprehends the Court’s Memorandum Opinion; the Court actually assumed the opposite of

what Plaintiff appears to believe the Court held. In other words, the Court used an assumption in

its analysis that resolved this issue in favor of Plaintiff. Specifically, the Court assumed the

award of a state interlocutory appeal from the denial of a motion to suppress evidence was so

rare that it did not constitute a meaningful opportunity for appeal. Doc. 66 at 24 (“because such

[interlocutory appeal] requests are rarely granted, the Court assumes for the sake of argument

that Plaintiff had no opportunity to appeal”). The Court then considered whether, assuming

Plaintiff had no opportunity to appeal, collateral estoppel would nonetheless apply under New

Mexico law. Id. at 24-25.

       Although, for reasons unrelated to whether Plaintiff sought interlocutory appeal as a state

criminal defendant, the Court ultimately decided the overarching collateral estoppel issue

unfavorably to Plaintiff, it decided the specific issue Plaintiff indicates he wants to appeal to the

Tenth Circuit in a manner favorable to Plaintiff. Thus, the primary issue it appears Plaintiff

wants to appeal is an issue that was actually resolved (through an assumption) in his favor. The

Court declines to certify for appeal an issue that it decided in favor of the party seeking the Rule

54(b) certification.

       Finally, the Court notes that Plaintiff’s stay request undermines the equities of his

position. When a district court grants a Rule 54(b) motion, some claims typically go forward in

district court while other distinct claims simultaneously go forward on appeal. In such a

situation, no delay occurs because the claims, being distinct, can simultaneously and efficiently




                                                   9
     Case 1:18-cv-00829-SCY-JFR Document 82 Filed 08/12/20 Page 10 of 10



move forward in the separate forums. Here, however, Plaintiff does not propose that his appellate

claims move forward with his claims that remain before this Court. Instead, Plaintiff requests

that the Court stay its proceedings pending a decision from the Tenth Circuit. Such a result

would run afoul of a key component to Rule 54(b) certification; namely, that no just reason

exists to delay entering a final judgment on the dismissed claims. Importantly, not only would

resolution of the non-appealed claims against the State Defendants (who would be parties in the

appellate action) be delayed under Plaintiff’s proposal, resolution of the claims against the

County Defendants, who would not even be parties in the appellate action, would also be

delayed. Thus, under the second prong of the Rule 54(b) test, the Court finds that the equities do

not weigh in favor of entering the requested partial final judgment.

       The Court DENIES Plaintiff’s Motion For Entry Of Partial Judgment Pursuant To

Fed.R.Civ.P.54 And Request To Stay The Instant Case Pending The Outcome Of The Appeal

(Doc. 74).



                                              _____________________________________
                                              STEVEN C. YARBROUGH
                                              UNITED STATES MAGISTRATE JUDGE




                                                10
